Title: From Thomas Jefferson to David Gelston, 20 April 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Washington Apr. 20. 05.
                     
                  
                  Th Jefferson presents his compliments to mr Gelston, acknoleges the reciept of his letter of the 4th. (since his return to this place) and will thank him to forward the two boxes of wine to this place or neighborhood by the first vessel. he will also, at his convenience, be so kind as to inform Th:J. of the reimbursements he has to make him.
               